DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-11, 23, 24, 26-33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by GONG et al PG PUB 2020/0154467.
Re Claims 1, 6, 23, 28, GONG et al teaches in figure 9 step 982, BS (at least one processor and a transceiver) transmitting at least one CORESET configuration and each CORESET configuration includes CORESET group information [0214] or multiple PDCCH identifier with specific values (PDCCH candidate group information) in at least one CORESET to a UE (a terminal:  at least one processor and transceiver) in a DCI monitoring occasion [0249-0250]; the UE determining at least one group of CORESET sets from the configuration information and detecting and receiving at most one piece of DCI from each group of CORESETs [0255] according to a specific DCI format [0215] expected by the UE when the configuration includes CORESET group information;  determining by the UE at least one group of candidate from the configuration information and detecting and receiving by the UE at at most one piece of DCI from 
Re Claims 2, 7, 9, 24, 29, 31, wherein each group of CORESETs comprises at least one CORESET group or multiple PDCCH identifiers (group of PDCCH candidate) whereby at most one piece of DCI is included in the CORESET group in a monitoring occasion according to the specific DCI format.
Re Claims 4, 10, 26, 32, each CORESET group are obtained according to an aggregation level which can be A1 based on intent of use [0214].
Re Claims 5, 11, 27, 33, figure 9 teaches at least one CORESET configuration indicating a value of the multiple PDCCH identifier (group of PDCCH candidate) wherein the identifier indicating a numbering of the PDCCH candidate in each CORESET configuration is according to preset grouping rule [00687].
Re Claims 8, 30, for each group of CORESET, the network (the base station) informs the UE the parameters of the configuration wherein explicit mechanism provides a separate indication (independently deploying) [0216-0218].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHI HO A LEE/           Primary Examiner, Art Unit 2472